    Case 3:18-cv-01535-GCS Document 79 Filed 06/26/20 Page 1 of 5 Page ID #337




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF ILLINOIS

    GILBERTO DELEON BALDERAS,                         )
                                                      )
                           Plaintiff,                 )
                                                      )
    vs.                                               )           Case No. 3:18-cv-1535-GCS
                                                      )
    PHILLIP MCLAURIN,                                 )
                                                      )
                           Defendants.                )
                                                      )

                                  MEMORANDUM and ORDER

SISON, Magistrate Judge:

          Plaintiff Gilberto Deleon Balderas alleges that, while he was a pretrial detainee in

the St. Clair County Jail, Defendants Hale and McLaurin were deliberately indifferent in

violation     of   the    Eighth      and/or      Fourth      Amendment          regarding      Balderas’s

medication/medical needs and that Defendant Hale was deliberately indifferent to

Balderas’s diabetes by refusing to provide him with adequate afternoon snacks and fresh

fruit.1 On November 19, 2019, the Court held a hearing on Hale’s motion for summary

judgment regarding the exhaustion of administrative remedies. (Doc. 61). The Court

issued a Report and Recommendation (“the Report”) recommending that District Court

Judge J. Phil Gilbert grant the motion for summary judgment and dismiss Hale without

prejudice from the lawsuit for failure to exhaust administrative remedies. (Doc. 63). On

December 6, 2019, with the final consent from the parties, the case was assigned to the




1      On August 24, 2018, pursuant to George v. Smith, 507 F.3d 605 (7th Cir. 2007), the claims in this case
were severed from the claims in Balderas v. Larson, 3:18-cv-1368-JPG (Doc. 1).

                                                Page 1 of 5
Case 3:18-cv-01535-GCS Document 79 Filed 06/26/20 Page 2 of 5 Page ID #338




undersigned to conduct all further proceedings. (Doc. 67). Thereafter, the undersigned

adopted the Report given that no objections had been filed. Accordingly, on December

13, 2019, the Court granted the motion for summary judgment and dismissed without

prejudice the claims against Hale for failure to exhaust administrative remedies. (Doc.

70).

       On June 2, 2020, almost six months after the Court granted the motion for

summary judgment, Balderas filed a motion to amend (Doc. 73) and a motion to appeal

Court’s dismissal/motion to appeal defendant’s motion of summary judgment (Doc. 74),

which the Court construed as a motion to reconsider. Defendant Hale filed a response to

the motion to amend (Doc. 76) and a response to the motion to reconsider (Doc. 77).

Defendant McLaurin also filed a response to the motion to amend (Doc. 78). Based on the

reasons delineated below, the Court DENIES both motions.

       First, the Court addresses the motion to reconsider. Motions to reconsider an

interlocutory order are properly brought pursuant to Rule 54(b) of the Federal Rules of

Civil Procedure, as the rule provides that an order adjudicating fewer than all the claims

among the parties “may be revised at any time” before the entry of a final judgment. FED.

R. CIV. PROC. 54(b). Motions to reconsider under Rule 54(b) are largely judged by the same

standard as motions to alter or amend a judgment under Rule 59(e) and serve a limited

function, which is to correct manifest errors of law or fact. See Rothwell Cotton Co. v.

Rosenthal & Co., 827 F.2d 246, 251 (7th Cir. 1987). A motion to reconsider is only proper

where the Court has misunderstood a party, made a decision outside the adversarial

issues presented to the Court by the parties, or made an error of apprehension (not of

                                        Page 2 of 5
    Case 3:18-cv-01535-GCS Document 79 Filed 06/26/20 Page 3 of 5 Page ID #339




reasoning) where a significant change in the law has occurred or where significant new

facts have been discovered. See Bank of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d

1185, 1191 (7th Cir. 1990).

          Here, the Court finds that reconsideration of the Order granting summary

judgment and dismissing without prejudice Defendant Hale for failure to exhaust

administrative remedies is not warranted. Balderas argues that he did not receive all

relevant discovery to make proper objections and that because of his pro se status he had

little to no understanding of the rules and procedures. As a result, his claims were

dismissed. The Court rejects these arguments.

         At the hearing on the motion for summary judgment regarding the exhaustion of

administrative remedies in Cause No. 3:18-cv-1368-JPG (held right before the hearing in

this case), Balderas testified about the steps he took to exhaust his administrative

remedies while incarcerated at the St. Clair County jail and acknowledged receiving the

grievance procedures.2 He agreed that he understood them. In rendering the decision in

this case, the undersigned specifically found:

       Based on the record, the undersigned finds that Balderas did not properly file
       a grievance, as required by the jail’s procedures. The Court also finds that
       Balderas was not prevented by some affirmative misconduct from pursuing
       the grievance process. Plaintiff’s testimony was difficult to follow and
       confusing, lapsing into rambling monologues unrelated to the matters at hand.
       Beyond that, the undersigned did not find Balderas’s testimony to be credible.
       The evidence shows that Balderas filed six Captain’s requests and received
       prompt responses to all six captain’s requests. St. Clair County Jail records do
       not contain any grievances regarding these six Captain’s requests, nor do they


2      As the issues regarding exhaustion were similar in both cases, the undersigned incorporated the
evidence and argument presented during the 3:18-cv-1368-JPG hearing into this case.


                                             Page 3 of 5
    Case 3:18-cv-01535-GCS Document 79 Filed 06/26/20 Page 4 of 5 Page ID #340




       contain any grievances on other matters. Balderas’s testimony was not
       sufficiently credible to show that jail officials affirmatively interfered with his
       grievance access.

       Despite testifying that he understood the grievance process and that he had a
       copy of the jail’s procedures, there are no records to suggest that he submitted
       any relevant grievances to the St. Clair County Jail. Instead, it appears that
       Balderas did not follow through with the grievance procedure. Upon receipt
       of the responses to his captain’s requests, the record and the testimony by
       Balderas lead the undersigned to conclude that Plaintiff stopped pursuing the
       grievance process at that point. As a result, he did not fully exhaust his
       administrative remedies prior to filing suit, and there is insufficient, credible
       evidence that the grievance process was unavailable to him at St. Clair County
       Jail.


(Doc. 63, p. 7, 8).3 Balderas does not offer any new evidence nor does he reference a

significant change in law that suggests a manifest error of law or fact occurred when the

Court issued its Orders regarding the exhaustion of administrative remedies. Balderas’s

motion merely takes exception with the Court’s ruling. Balderas has not established that

having counsel in this case would have changed the outcome. Balderas also does not

explain what discovery he did not have or need so that he could make proper objections

to the Report. The record before the Court is clear that Balderas did not fully exhaust his

administrative remedies because he stopped pursuing the grievance process while

housed in the St. Clair County Jail prior to filing the lawsuit in this case and the lawsuit

in 3:18-cv-1368-JPG. Accordingly, the Court DENIES the motion to reconsider.

         As to the motion to amend, the Court also DENIES that motion. Balderas seeks to

amend his complaint to re-add the same claims against Defendant Hale that have been



3       The Court issued very similar findings in 3:18-cv-1368-JPG. See Balderas v. Larson, 3:18-cv-1368-JPG,
Doc. 60, p. 7.

                                                Page 4 of 5
Case 3:18-cv-01535-GCS Document 79 Filed 06/26/20 Page 5 of 5 Page ID #341




previously dismissed without prejudice. The record is clear that Balderas did not fully

exhaust his administrative remedies against Defendant Hale because he stopped pursing

the grievance process while housed at the St. Clair County Jail. Thus, Balderas cannot

bring any claims against Defendant Hale in this lawsuit.

      Accordingly, the Court DENIES Plaintiff’s motion for leave to file an amended

complaint (Doc. 73) and DENIES Plaintiff’s motion to appeal the Court’s

dismissal/motion to appeal defendant’s motion of summary judgment, which the Court

construed as a motion to reconsider (Doc. 74).

      IT IS SO ORDERED.                                              Digitally signed
                                                                     by Judge Sison
      Dated: June 26, 2020.                                          Date: 2020.06.26
                                                                     08:03:34 -05'00'
                                                      ______________________________
                                                      GILBERT C. SISON
                                                      United States Magistrate Judge




                                       Page 5 of 5
